Case 7:20-cr-00444-VB Document 74 Filed 04/09/21 Page 1 of 1
Case 7:20-cr-00444-VB Document 61-1 Filed 03/22/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

  

 

X
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY VIDEO OR
TELE CONFERENCE
-against- ae acne tn
20 -CR-444 “(VLB).. . oe
JOSEPH SCOTT, i eee a
Defendant(s). ose, nf
X Cesare |!
Defendant JOSEPH SCOTT. hereby voluntarily consents to

participate in the following proceeding via___ videoconferencing or __x__ teleconferencing:
Initial Appearance Before a Judicial Officer

Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

Bail/Detention Hearing

 

 

_x__ Conference Before a Judicial Officer, including conference scheduled for April 9, 2021
Try Jatt (l, ve) pup phl_

Defendant's Signature Defendant's Counsel’s Signature

(Judge may obtain verbal consent on signed electronically

Record and Sign for Defendant)

JOSEPH SCOTT DANIEL S. PARKER
Print Defendant’s Name Print Counsel’s Name

 

This proceeding was conducted by reliable video or telephohte conferencing technology.

u(a\M
U.S. District JudgeA+S-tvtapistrate-trege—

Date

 

  
